Hon. Mariano B. Amodeo County Attorney, Dutchess County
This is in response to your letter requesting an opinion of the Attorney General relating to the following questions:
  "1. Does the County Legislature have the legal right to appoint a panel of experts to advise the Dutchess County Commissioner of Social Services in matters related to his management and operation of his department?
  "2. Does the County Legislature have the legal right to oblige or mandate the Commissioner of Social Services to hold a public hearing in matters relating to his management and operation of his department?"
Social Services Law, § 65 (2), provides:
  "2. The county commissioner shall be responsible for the administration of all the assistance and care for which the county is responsible."
Dutchess County Charter, § 16.01, provides that the Commissioner of Social Services Shall:
  "* * * be directly responsible to, and, unless otherwise required by law, serve at the pleasure of,  the County Executive." (Emphasis supplied.)
Dutchess County Charter, § 2.02(m), provides the County Legislature with the authority to:
  "* * * conduct studies and investigations in furtherance of its legislative functions, and in connection therewith obtain and employ professional and technical advice * * *."
New York State Constitution, Article XVII, § 1, provides:
  "The aid, care and support of the needy are public concerns and shall be provided by the state and by such of its subdivisions, and in such manner and by such means, as the legislature may from time to time determine. (New. Adopted by Constitutional Convention of 1938 and approved by vote of the people November 8, 1938.)" (Emphasis supplied.)
Social Services Law, § 116 (1), provides in part:
  "1. Any inconsistent provision of law, notwithstanding, the position of the chief executive officer of a county or city social services department, whether referred to as commissioner or by other title, shall be in the non-competitive class of the civil service, except any which is or may hereafter be in the competitive class. Appointments to such positions in the non-competitive class shall be for terms of five years and shall be made by the appropriate county or city body or officer. However, no person may be appointed to or serve in any such position who does not meet the minimum qualifications required therefor by the state commissioner of social services pursuant to section seventeen of this chapter."
Pursuant to the provisions of Social Services Law, §§ 20 (3) (a) and (f) and 65 (2) and (3) and (4), inter alia, the official functions of the County Commissioner of Social Services are under the control and supervision of the New York State Department of Social Services and the New York State Commissioner of Social Services.
From all of the foregoing, we conclude that the operations of the Dutchess County Commissioner of Social Services are a matter of State concern and not subject to local interference. Accordingly, we answer both of your questions in the negative. However, since the County Legislature of Dutchess County approves the budget and staffing of the County Social Services Department it would not be proscribed from retaining consultants to advise it in furtherance of its legislative functions as they relate to the Dutchess County Department of Social Services under authority of Dutchess County Charter, § 2.02 (m).